



Exhibit 10.1







BANK OF LUXEMBURG

DIRECTOR DEFERRED FEE AGREEMENT




[Director]




BANK OF LUXEMBURG

DIRECTOR DEFERRED FEE AGREEMENT







THIS AGREEMENT is made this ________ day of __________________, 2003, by and
between BANK OF LUXEMBURG, a state-chartered commercial bank, located in
Luxemburg, Wisconsin (the "Company"), and [Director] (the "Director").







INTRODUCTION




To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide to the Director a deferred fee
opportunity.  The Company will pay the Director’s benefits from the Company’s
general assets.




AGREEMENT




The Director and the Company agree as follows:




Article 1

Definitions




Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:




1.1

"Change of Control" means the transfer of shares of the Company’s voting common
stock such that one entity or one person acquires (or is deemed to acquire when
applying Section 318 of the Code) more than 50 percent of the Company's
outstanding voting common stock followed within twelve (12) months by the
Director’s Termination of Service for reasons other than death, Disability or
retirement.




1.2

"Code" means the Internal Revenue Code of 1986, as amended.




1.3

"Deferral Account" means the Company’s accounting of the Director’s accumulated
Deferrals plus accrued interest.




1.4

"Deferrals" means the amount of the Director’s Fees, which the Director elects
to defer according to this Agreement.




1.5

"Disability" means the Director’s suffering a sickness, accident or injury which
has been determined by the carrier of any individual or group disability
insurance policy covering the Director, or by the Social Security
Administration, to be a disability rendering the Director totally and
permanently disabled.  The Director must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.




1.6

"Effective Date" means _______________________.




1.7

"Election Form" means the Form attached as Exhibit A.




1.8

"Fees" means the total fees payable to the Director during a Plan Year.




1.9

"Normal Retirement Age" means the Director’s 72nd birthday.




1.10

"Normal Retirement Date" means the later of the Normal Retirement Age or
Termination of Service.




1.11

"Plan Year" means the calendar year.




1.12

"Projected Benefit" means the balance that would have accumulated in the
Director’s Deferral Account at Normal Retirement Age if it is assumed that the
Director: (1) continued to defer Fees at the same rate that the Director had
been deferring Fees on the date of the Director’s death; and (2) the Director
reached Normal Retirement Age.




1.13

"Termination of Service" means that the Director ceases to be a member of the
Company’s Board of Directors for any reason, voluntary or involuntary, other
than by reason of a leave of absence approved by the Company.




Article 2

Deferral Election




2.1

Initial Election.  The Director shall make an initial deferral election under
this Agreement by filing with the Company a signed Election Form within 30 days
after the Effective Date of this Agreement.  The Election Form shall set forth
the amount of Fees to be deferred and shall be effective to defer only Fees
earned after the date the Election Form is received by the Company.




2.2

Election Changes




2.2.1

Generally.  Upon the Company’s approval, the Director may modify the amount of
Fees to be deferred annually by filing a new Election Form with the Company
prior to the beginning of the Plan Year in which the Fees are to be deferred.
 The modified deferral election shall not be effective until the calendar year
following the year in which the subsequent Election Form is received and
approved by the Company.




2.2.2

Hardship.  If an unforeseeable financial emergency arising from the death of a
family member, divorce, sickness, injury, catastrophe or similar event outside
the control of the Director occurs, the Director, by written instructions to the
Company, may reduce future deferrals under this Agreement.




Article 3

Deferral Account




3.1

Establishing and Crediting.  The Company shall establish a Deferral Account on
its books for the Director and shall credit to the Deferral Account the
following amounts:




3.1.1  Deferrals. The Fees deferred by the Director as of the time the Fees
would have otherwise been paid to the Director.




3.1.2  Interest.  At the end of each Plan Year under this Agreement and
immediately prior to the payment of any benefits, but only until commencement of
the benefit payments under this Agreement, unless otherwise stated, interest is
to be credited on the account balance at an annual rate of 8%, compounded
monthly; however, the Board of Directors of the Company may declare an
alternative crediting rate on the first business day of the Plan Year in lieu of
the rate set forth herein.




3.2

Statement of Accounts. The Company shall provide to the Director, within 120
days after the end of each Plan Year, a statement setting forth the Deferral
Account balance.




3.3

Accounting Device Only.  The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement.  The Deferral Account is not a trust
fund of any kind. The Director is a general unsecured creditor of the Company
for the payment of benefits.  The benefits represent the mere Company promise to
pay such benefits.  The Director's rights are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by the Director's creditors.




Article 4

Benefits During Lifetime




4.1

Normal Retirement Benefit.  Upon the Normal Retirement Date, the Company shall
pay to the Director the benefit described in this Section 4.1 in lieu of any
other benefit under this Agreement.




4.1.1  Amount of Benefit.  The benefit under this Section 4.1 is the Deferral
Account balance at the Director's Normal Retirement Date.




4.1.2  Payment of Benefit.  The Company shall pay the benefit to the Director in
equal monthly installments over the number of months elected on Exhibit B
attached hereto commencing with the month following the Director's Normal
Retirement Date.  The Company shall continue to credit interest pursuant to
Section 3.1.2 on the remaining account balance during any applicable installment
period.




4.2

Early Retirement Benefit.  Upon Termination of Service prior to the Normal
Retirement Age for reasons other than death, Change of Control or Disability,
the Company shall pay to the Director the benefit described in this Section 4.2
in lieu of any other benefit under this Agreement.




4.2.1  Amount of Benefit. The benefit under this Section 4.2 is the Deferral
Account balance at the Director’s Termination of Service.




4.2.2  Payment of Benefit.  The Company shall pay the benefit to the Director as
elected on Exhibit B attached hereto.  The Company shall continue to credit
interest pursuant to Section 3.1.2 on the remaining account balance during any
applicable installment period.




4.3

Disability Benefit.  If the Director terminates service as a Director due to
Disability prior to Normal Retirement Age, the Company shall pay to the Director
the benefit described in this Section 4.3 in lieu of any other benefit under
this Agreement.




4.3.1

Amount of Benefit.  The benefit under this Section 4.3 is the Deferral Account
balance at the Director's Termination of Service.




4.3.2

Payment of Benefit.  The Company shall pay the benefit to the Director as
elected on Exhibit B attached hereto.  The Company shall continue to credit
interest pursuant to Section 3.1.2 on the remaining account balance during any
applicable installment period.




4.4

Change of Control Benefit.  Upon a Change of Control, the Company shall pay to
the Director the benefit described in this Section 4.4 in lieu of any other
benefit under this Agreement.




4.4.1

Amount of Benefit.  The benefit under this Section 4.4 shall be the Deferral
Account balance at the Director’s Termination of Service.




4.4.2

Payment of Benefit.  The Company shall pay the benefit to the Director as
elected on Exhibit B attached hereto.  The Company shall continue to credit
interest pursuant to Section 3.1.2 on the remaining account balance during any
applicable installment period.




4.5

Hardship Distribution.  Upon the Board of Director’s determination (following
petition by the Director) that the Director has suffered an unforeseeable
financial emergency as described in Section 2.2.2, the Company shall distribute
to the Director all or a portion of the Deferral Account balance as determined
by the Company, but in no event shall the distribution be greater than is
necessary to relieve the financial hardship.







Article 5

Death Benefits




5.1

Death During Active Service.  If the Director dies while in the active service
of the Company, the Company shall pay to the Director's beneficiary the benefit
described in this Section 5.1 in lieu of any other benefit under this Agreement.




5.1.1

Amount of Benefit.  The benefit under this Section 5.1 is the Projected Benefit,
not to exceed $___________, plus the Deferral Account balance at the Director’s
death.




5.1.2

Payment of Benefit.  The Company shall pay the benefit to the Director as
elected on Exhibit B attached hereto commencing with the month following the
Director’s death.  The Company shall continue to credit interest pursuant to
Section 3.1.2 on the remaining account balance during any applicable installment
period.




5.2

Death During Payment of a Benefit.  If the Director dies after benefit payments
have commenced under this Agreement but before receiving all such payments, the
Company shall pay the remaining benefits to the Director's beneficiary at the
same time and in the same amounts they would have been paid to the Director had
the Director survived.




5.3

Death After Termination of Service But Before Benefit Payments Commence.  If the
Director is entitled to benefit payments under this Agreement, but dies prior to
the commencement of said benefit payments, the Company shall pay the benefit
payments to the Director’s beneficiary that the Director was entitled to prior
to death except that the benefit payments shall commence on the first day of the
month following the date of the Director’s death.




Article 6

Beneficiaries




6.1

Beneficiary Designations.  The Director shall designate a beneficiary by filing
a written designation with the Company.  The Director may revoke or modify the
designation at any time by filing a new designation.  However, designations will
only be effective if signed by the Director and acknowledged by the Company
during the Director's lifetime.  The Director's beneficiary designation shall be
deemed automatically revoked if the beneficiary predeceases the Director or if
the Director names a spouse as beneficiary and the marriage is subsequently
dissolved.  If the Director dies without a valid beneficiary designation, all
payments shall be made to the Director's estate.

 

6.2

Facility of Payment.  If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Company may pay such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent person or
incapable person.  The Company may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
 Such distribution shall completely discharge the Company from all liability
with respect to such benefit.




Article 7

General Limitations




7.1

Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Company shall not pay any benefit under this Agreement that is in
excess of the Director ’s Deferrals (i.e., the interest earned on the Deferral
Account) if the Company terminates the Director’s service for:




(a)

Gross negligence or gross neglect of duties to the Company;




(b)

Commission of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Director’s service to the Company; or




(c)

Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Director's service and resulting
in an adverse effect on the Company.




The Director’s Deferrals shall be paid to the Director in a manner to be
determined by the Company. No interest shall be credited on the Deferrals during
any applicable installment period.




7.2

Suicide or Misstatement.  The Company shall not pay any benefit under this
Agreement exceeding the Deferral Account if the Director commits suicide within
three years after the date of this Agreement.  In addition, the Company shall
not pay any benefit under this Agreement if the Director has made any material
misstatement of fact on a resume provided to the Company, or on any application
for any benefits provided by the Company to the Director.




Article 8

Claims and Review Procedures




8.1

Claims Procedure.  Any person or entity who has not received benefits under this
Agreement that he or she believes should be paid (“claimant”) shall make a claim
for such benefits as follows:




8.1.1

Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Company a written claim for the benefits.  




8.1.2

Timing of Company Response.  The Company shall respond to such claimant within
90 days after receiving the claim.  If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.
 




8.1.3

Notice of Decision.  If the Company denies part or all of the claim, the Company
shall notify the claimant in writing of such denial.  The Company shall write
the notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:




(a)

The specific reasons for the denial,




(b)

A reference to the specific provisions of the Plan on which the denial is based,




(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,




(d)

An explanation of the Plan’s review procedures and the time limits applicable to
such procedures, and




(e)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.




8.2

Review Procedure.  If the Company denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Company of the
denial, as follows:




8.2.1

Initiation – Written Request.  To initiate the review, the claimant, within 60
days after receiving the Company’s notice of denial, must file with the Company
a written request for review.  




8.2.2

Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Company shall also provide the claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits.  




8.2.3

Considerations on Review.  In considering the review, the Company shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.  




8.2.4

Timing of Company Response.  The Company shall respond in writing to such
claimant within 60 days after receiving the request for review.  If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.  




8.2.5

Notice of Decision.  The Company shall notify the claimant in writing of its
decision on review.  The Company shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:




(a)  The specific reasons for the denial,




(b)  A reference to the specific provisions of the Plan on which the denial is
based,




(c)  A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and




(d)  A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).




Article 9

Amendments and Termination




This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director.




Notwithstanding the previous paragraph in this Article 9, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Director prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits).  In no event
shall this Agreement be terminated under this section without payment to the
Director of the Deferral Account balance attributable to the Director's
Deferrals and interest credited on such amounts.




Article 10

Miscellaneous




10.1

Binding Effect.  This Agreement shall bind the Director and the Company, and
their beneficiaries, survivors, executors, administrators and transferees.




10.2

No Guarantee of Service.  This Agreement is not a contract for services.  It
does not give the Director the right to remain in the service of the Company,
nor does it interfere with the shareholders' rights to replace the Director.  It
also does not require the Director to remain in the service of the Company nor
interfere with the Director's right to terminate services at any time.




10.3

Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.




10.4

Tax Withholding.  The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.




10.5

Applicable Law.  The Agreement and all rights hereunder shall be governed by the
laws of the State of Wisconsin, except to the extent preempted by the laws of
the United States of America.




10.6

Unfunded Arrangement.  The Director and the Director’s beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Company to pay such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Director's life is a general
asset of the Company to which the Director and the Director’s beneficiary have
no preferred or secured claim.




10.7

Reorganization.

The Company shall not merge or consolidate into or with another company, or
reorganize, or sell substantially all of its assets to another company, firm, or
person unless such succeeding or continuing company, firm, or person agrees to
assume and discharge the obligations of the Company under this Agreement.  Upon
the occurrence of such event, the term “Company” as used in this Agreement shall
be deemed to refer to the successor or survivor company.




10.8

Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Director as to the subject matter hereof.  No rights are granted
to the Director by virtue of this Agreement other than those specifically set
forth herein.




10.9

Administration.  The Company shall have powers which are necessary to administer
this Agreement, including but not limited to:




(a)

Interpreting the provisions of the Agreement;




(b)

Establishing and revising the method of accounting for the Agreement;




(c)

Maintaining a record of benefit payments; and




(d)

Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.




10.10

Named Fiduciary.  The Company shall be the named fiduciary and plan
administrator under the Agreement.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the Service of advisors and the delegation of ministerial duties to
qualified individuals.










IN WITNESS WHEREOF, the Director and the Company consent to this Agreement.




Director

Company

 

BANK OF LUXEMBURG

  




Director

By  _________________________________

Title _______________________________








EXHIBIT A

TO

 BANK OF LUXEMBURG

DIRECTOR DEFERRED FEE AGREEMENT




Deferral Election – [Director]




I elect to defer my Fees pursuant to this Director Deferred Fee Agreement with
the Company, as follows:







Amount of Deferral




Duration




[Initial and Complete one]




____  

I elect to defer ____% of my Fees annually.




____  

I elect to defer $_______ of my Fees annually.




____  

I elect not to defer any of my Fees.




[Initial One]




____

One Year only




____  

For ______ Years [Insert Number]




           

Until Termination of Service




____  

Until __________________ (date)







Upon the Company’s approval, I understand that I may change the amount and
duration of my deferrals by filing a new election form with the Company;
provided, however, that any subsequent election will not be effective until the
calendar year following the year in which the new election is received by the
Company.




Signature   __________________________

Director

Date   ______________________________







Received by the Company this ________ day of ___________________, 2003.




By  _________________________________




Title  _______________________________





EXHIBIT B

TO

 BANK OF LUXEMBURG

DIRECTOR DEFERRED FEE AGREEMENT




Form of Benefit – [Director]




I elect to receive benefits under this Director Deferred Fee Agreement in the
following form:







Section

Method of Payment*

Commencement of Payment**

4.1.2 – Normal Retirement Benefit

  

4.2.2 – Early Retirement Benefit

  

4.3.2 – Disability Benefit

  

4.4.2 – Change of Control Benefit

  

5.1.2 – Death Benefit

  







*

Indicate “Lump Sum” to receive the benefit in a lump sum or the number of
monthly installments desired (i.e. “60 months”).




**

Indicate “Termination of Service” for benefits to begin with the month following
said Termination of Service or “Normal Retirement Age” for benefits to begin
once the Normal Retirement Age is attained as defined in this Agreement.







I understand that I may not change the form of benefit elected, even if I later
change the amount of my deferrals under this Agreement




Signature   __________________________

[Director]




Date   ______________________________







Received by the Company this ________ day of ___________________, 2003.




By  _________________________________




Title  _______________________________




Beneficiary Designation




BANK OF LUXEMBURG

DIRECTOR DEFERRED FEE AGREEMENT




I designate the following as beneficiary of benefits under this Agreement
payable following my death:




Primary:
 _______________________________________________________________________




________________________________________________________________________________




Contingent:
 _____________________________________________________________________




________________________________________________________________________________




Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.




I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.







Signature   ___________________________

[Director]

Date   ______________________________







Received by the Company this ________ day of ___________________, 2003.







By  _________________________________




Title  ________________________________












